Exhibit 10.4

TYME TECHNOLOGIES, INC.

17 State Street – 7th Floor

New York, New York 10004

July 30, 2018

Jonathan Eckard

Dear Jon:

This letter sets forth our amended and restated agreement with respect to your
employment (hereinafter “amended letter agreement”) with Tyme Technologies,
Inc., a Delaware corporation (the “Company”).

1.Employment.  You will continue your employment with the Company upon the terms
and conditions set forth in this amended letter agreement beginning on the first
business day immediately following the date that you sign this amended letter
agreement (the “Effective Date”) and ending as provided in Section 4 (the
“Employment Period”).  

2.Position and Duties.  During the Employment Period, you will serve as Chief
Scientific Affairs Officer of the Company and will have the usual and customary
duties, responsibilities and authorities of a person in such positions and such
other duties assigned to you by the Chief Executive Officer of the Company (the
“CEO”) which are consistent with your position.  You will report directly to the
CEO. You will devote your full working time, efforts and attention to, and
diligently and conscientiously perform the duties of, such positions.  In
addition to performing such duties for the Company, you may be required to
perform similar duties for the Company’s existing subsidiaries or affiliates,
and/or any subsidiaries and/or affiliates which may be formed or acquired from
time to time in the future, including without limitation Tyme Inc., a Delaware
corporation, and Luminant Biosciences, LLC (collectively, all such subsidiaries
and/or affiliates shall be referred to as the “Company Affiliates”).  Except for
travel for business purposes, you will be employed and your primary office will
be located at the Company offices located at 17 State Street – 7th Floor – New
York, New York 10004 (the “Company Office”).

3.Compensation.

(a)During the Employment Period, your base salary will be $375,000.00 per annum
(your “Base Salary”).  Your Base Salary will be payable in regular installments
in accordance with the Company’s general payroll practices and subject to
withholding and other payroll taxes.  Your Base Salary may be reviewed annually
(beginning on or about the first anniversary date of this amended letter
agreement) by the Board and may be increased by the Board in its sole
discretion.  Unless agreed by you in writing, your Base Salary may not be
decreased by the Board or otherwise.

(b)You will also be entitled, conditioned upon your continued employment with
the Company or one of the Company Affiliates through and including the
applicable date of payment, to receive one or more special bonuses (each, a
“Performance Bonus”), in such

 

--------------------------------------------------------------------------------

 

amount(s), for such period(s) and based on such criteria as determined from time
to time, and if ever, by the Board in the Board’s sole discretion.

(c)During the Employment Period, you will be entitled to participate in all
employee benefit programs, including without limitation health/medical
insurance, for which senior executive employees of the Company are generally
eligible, subject to applicable plans and policies as may be amended from time
to time, in the sole discretion of the Board.  During the Employment Period, you
will be entitled to four weeks paid vacation during each calendar year, with
such vacation time pro-rated for any partial calendar years during the
Employment Period; provided, however, that no carry-over of unused vacation time
shall be permitted and no compensation shall be paid for any such unused
vacation time.

(d)The Company shall reimburse you for all reasonable out-of-pocket business
expenses incurred by you on behalf of the Company during the Employment Period;
provided that you properly account to the Company for all such expenses in
accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”).  

(e)During the Employment Period, the Company will maintain Directors and
Officers Liability Insurance coverage that includes coverage of you, subject to
the terms and conditions of such policy and with limits customary for similarly
situated companies.

(f)You shall continue to hold the Option (as defined in your August 1, 2017
letter agreement with the Company), pursuant to the terms of that August 1, 2017
letter agreement, as the 2015 Plan and Option Agreement (each as defined in the
August 1, 2017 letter agreement) may be amended.  

4.Termination.  The Employment Period will end on the date which is 12 months
(i.e., one year) following the Effective Date (the “Expiration Date”), unless
sooner terminated as provided below.  Unless the Employment Period has been
terminated in accordance with the following sentence of this Section 4 or one
party has given at least 60 days’ advance, written notice that you or the
Company seek to terminate the employment arrangement on the Expiration Date, the
Employment Period shall automatically be extended by an additional 12
months.  Notwithstanding the foregoing, the Employment Period (i) will terminate
upon your death, (ii) may be terminated by the Company upon Notice of
Termination (as defined in Section 5(e) below) delivered to you as a result of
your Disability (as defined in Section 5(g) below), (iii) may be terminated by
the Company at any time for Cause (as defined in Section 5(f) below), (iv) may
be terminated by you for Good Reason (as defined in Section 5 (h) below) and (v)
may be terminated by the Company without Cause.  

5.Severance.

(a)If the Employment Period is terminated by the Company without Cause or by you
for Good Reason, you will be entitled to receive (i) your Base Salary as in
effect at the time of such termination to the extent such amount has accrued
through the Termination Date (as defined in Section 5(e) below) and remains
unpaid, (ii) any fully earned and declared but unpaid Performance Bonus as of
the Termination Date, (iii) an amount equal to one year of your Base

 

2

--------------------------------------------------------------------------------

 

Salary, less applicable withholdings, which shall be payable in the same amounts
and at the same intervals as if the Employment Period had not ended, (iv) except
as set forth in the final sentence of this Section 5(a), immediate and full
vesting of all your equity awards, (v) if you timely elect continued coverage
pursuant to COBRA, payment of your share of the premium cost at the same rate as
for active employees of the Company for the 18-month period following the
Termination Date, and (vi) any unpaid Expenses as of the Termination Date.
Except as set forth in Section 5(d), upon delivery of the payments and benefits
described in this Section 5(a), the Company shall have no further obligation to
you under this amended letter agreement or otherwise with respect to your
employment with the Company; provided, however, the Company’s obligation to make
the payments to you described in clauses (iii), (iv) and (v) of this Section
5(a) is conditioned upon your executing and delivering, no later than 45 days
following the Termination Date (and not revoking), a release relating to your
employment by the Company in favor of the Company, the Company Affiliates and
their respective stockholders, officers, members, managers, directors,
employees, subsidiaries and affiliates substantially in the form attached as
Exhibit A; provided, further, that until the period to revoke such release has
expired, the Company shall retain any Base Salary installment payment that would
otherwise be made pursuant to clause (iii) of this Section 5(a), with such
payment being made on the next regularly scheduled payroll date after such
revocation period expires.  In the event that the Company’s delivers written
notice to you that the Board, in its good faith and reasonable judgment, has
determined that you have been negligent in the performance of your duties,
provided that you have been given an opportunity of no less than 30 days after
receipt of such notice to cure any such instances of negligence, if the Company
terminates your employment without Cause following the Board’s good faith,
reasonable determination that you have failed to cure, any unvested equity
awards that you hold will be forfeited.

(b)If the Employment Period is terminated by the Company for Cause or by you
other than for Good Reason, the Company will pay you (i) your Base Salary as in
effect at the time of such termination to the extent such amount has accrued
through the Termination Date and remains unpaid, (ii) any fully earned and
declared but unpaid Performance Bonus as of the Termination Date, and (iii) any
unpaid Expenses as of the Termination Date. Except as set forth in Section 5(d),
upon delivery of the payments described in this Section 5(b), the Company will
have no further obligation to you under this amended letter agreement with
respect to your employment with the Company.

(c)If the Employment Period is terminated due to your Disability (as defined in
Section 5(g) below) or death, the Company will pay you or your estate, whichever
is applicable, (i) your Base Salary as in effect at the time of such termination
to the extent such amount has accrued through the Termination Date and remains
unpaid, (ii) any fully earned and declared but unpaid Performance Bonus as of
the Termination Date, and (iii) any unpaid Expenses as of the Termination Date.
Except as set forth in Section 5(d), upon delivery of the payments described in
this Section 5(c), the Company will have no further obligation to you under this
amended letter agreement or otherwise with respect to your employment with the
Company.

(d)Except as otherwise required by law or as specifically provided herein, all
of your rights to salary, severance, fringe benefits, bonuses and any other
amounts hereunder (if any) accruing after the termination of the Employment
Period will cease upon the earlier of the

 

3

--------------------------------------------------------------------------------

 

Termination Date and your last day of active service.  In the event the
Employment Period is terminated, your sole remedy, and the sole remedy of your
successors, assigns, heirs, representatives and estate, will be to receive the
payments described in this amended letter agreement.  Notwithstanding the
foregoing, the following rights will survive any termination of the Employment
Period:  (i) your rights to accrued and vested benefits under any benefit plan
of the Company or any of the Company Affiliates, or as set forth in any other
agreement between you and the Company or any of the Company Affiliates, (ii)
your right to continued participation in the Company’s health and welfare plans,
except as otherwise provided in Section 5(a)(v), at your own expense pursuant to
COBRA, (iii) your right to indemnification in respect of your service as a
director or officer of the Company or any of the Company Affiliates, to the
maximum extent provided under applicable law, the Company’s Certificate of
Incorporation and By-laws (each, as they may be amended from time-to-time), and
any other agreement between you and the Company, (iv) your rights in respect of
shares of Common Stock that you hold and (v) your rights in respect of any
equity-based awards that remain outstanding following the Employment Period
(subject to the provisions of this Agreement and any equity plan or award
agreement that governs the terms of such equity-based awards).  

(e)Any termination of the Employment Period by the Company (other than
termination upon your death) or by you must be communicated by written notice
(in either case, a “Notice of Termination”) to you, if the Company is the
terminating party, or to the Company, if you are the terminating party.  For
purposes of this amended letter agreement, “Termination Date” means (i) if the
Employment Period is terminated due to your death, the date of your death and
(ii) if the Employment Period is terminated due to your Disability, by the
Company (for Cause or without Cause) or by you (for Good Reason or without Good
Reason), the date specified in the Notice of Termination (which may not be
earlier than the date of such Notice of Termination).  Notwithstanding anything
contained herein to the contrary, any termination of the Employment Period by
you must be communicated to the Company no less than 30 days prior to the
intended Termination Date.  

(f)For purposes of this amended letter agreement, “Cause” means any one of the
following: (i) a material breach by you of this amended letter agreement, (ii)
your conviction of, guilty plea to, or confession of guilt of, a felony
involving the Company, (iii) materially fraudulent, dishonest or illegal conduct
by you in the performance of services for or on behalf of the Company or any of
the Company Affiliates, (iv) any repeated conduct by you in material violation
of Company policy, (v) any conduct by you that is materially detrimental to the
reputation of the Company or any of the Company Affiliates, (vi) your
misappropriation of funds of the Company or any of the Company Affiliates, (vii)
your gross negligence or wilful misconduct or wilful failure to comply with
written directions of the Board which directions are within the scope of your
duties hereunder, or (viii) your engaging in conduct involving an act of moral
turpitude.  A purported termination of your employment for Cause shall not be
effective unless (A) the Company provides written notice to you of the facts
alleged by the Company to constitute Cause and such notice is delivered to you
no more than 90 days after the Company has actual knowledge of such facts and
(B) you have been given an opportunity of no less than ten days after receipt of
such notice to cure the circumstances alleged to give rise to Cause and the
Company, has cooperated in good faith with your efforts to cure such condition
or circumstance, but only to the extent that such circumstances are reasonably
curable.

 

4

--------------------------------------------------------------------------------

 

(g)For purposes of this amended letter agreement “Disability” means any
accident, sickness, incapacity or other physical or mental disability which
prevents you from performing substantially all of the duties you have been
assigned by the Company or any of its subsidiaries for either (i) 90 consecutive
days or (ii) 180 days during any period of 365 consecutive days, in each case as
determined in good faith by the Board. During the time periods specified above,
the Company will continue to provide you with the compensation stated in Section
3 above.

(h)For purposes of this amended letter agreement, “Good Reason” means (i) a
material diminution in your authority, title, duties or responsibilities, (ii)
the failure of the Company to make all payments due to you under this amended
letter agreement or otherwise or (iii) the relocation of your primary office to
a location more than 25 miles from the Company Office.  A purported termination
of your employment for Good Reason shall not be effective unless (A) you provide
written notice to the Company of the facts alleged by you to constitute Good
Reason and such notice is delivered to the Board no more than 90 days after the
occurrence of such event, (B) the Company has been given an opportunity of no
less than 30 days after receipt of such notice to cure the circumstances alleged
to give rise to Good Reason and you have cooperated in good faith with the
Company’s efforts to cure such condition or circumstance (which cooperation will
not require Executive to waive or diminish any of his rights hereunder), but
only to the extent that such circumstances are reasonably curable, and (c) you
elect to terminate the Employment Period within 30 days following the end of the
Company’s cure period due to the Company’s failure to cure.

6.Change of Control.  

(a)In the event of a Change of Control (as defined in the 2015 Plan or a
successor plan), all equity awards you hold shall, to the extent unvested, fully
vest as of immediately prior to such Change of Control.  

(b)Notwithstanding any other provision of this amended letter agreement:

(i)In the event it is determined by an independent nationally recognized public
accounting firm that is reasonably acceptable to you, which is engaged and paid
for by the Company prior to the consummation of any transaction constituting a
280G Change of Control (which for purposes of this Section 6(b) shall mean a
change in ownership or control as determined in accordance with the regulations
promulgated under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), which accounting firm shall in no event be the accounting firm for
the entity seeking to effectuate the 280G Change of Control (the “Accountant”),
which determination shall be certified by the Accountant and set forth in a
certificate delivered to you not less than ten business days prior to the 280G
Change of Control setting forth in reasonable detail the basis of the
Accountant’s calculations (including any assumptions that the Accountant made in
performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to you under this amended letter agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly

 

5

--------------------------------------------------------------------------------

 

or together with the aggregate present value of any consideration, compensation
or benefits to be paid to you under any other plan, arrangement or agreement
which constitute “parachute payments” (collectively, the “Parachute Amount”)
exceeds the maximum amount that would not give rise to any liability under
Section 4999 of the Code, the amounts constituting “parachute payments” which
would otherwise be payable to you or for your benefit shall be reduced to the
maximum amount that would not give rise to any liability under Section 4999 of
the Code (the “Reduced Amount”); provided that such amounts shall not be so
reduced if the Accountant determines that without such reduction you would be
entitled to receive and retain, on a net after-tax basis (including, without
limitation, any excise taxes payable under Section 4999 of the Code), an amount
which is greater than the amount, on a net after-tax basis, that you would be
entitled to retain upon receipt of the Reduced Amount.  In connection with
making determinations under this Section 6(b), the Accountant shall take into
account any positions to mitigate any excise taxes payable under Section 4999 of
the Code, such as the value of any reasonable compensation for services to be
rendered by you before or after the 280G Change of Control.

(ii)If the determination made pursuant to Section 6(b) results in a reduction of
the payments that would otherwise be paid to you except for the application of
Section 6(b), the Company shall promptly give you notice of such
determination.  Such reduction in payments shall be first applied to reduce any
cash payments that you would otherwise be entitled to receive (whether pursuant
to this amended letter agreement or otherwise) and shall thereafter be applied
to reduce other payments and benefits, in each case, in reverse order beginning
with the payments or benefits that are to be paid the furthest in time from the
date of such determination, unless, to the extent permitted by Section 409A (as
defined in Section 13(h)), you elect to have the reduction in payments applied
in a different order; provided that, in no event may such payments be reduced in
a manner that would result in subjecting you to additional taxation under
Section 409A.  Within ten business days following such determination, the
Company shall pay or distribute to you or for your benefit such amounts as are
then due to you under this amended letter agreement and shall promptly pay or
distribute to you or for your benefit in the future such amounts as become due
to you under this amended letter agreement.

(iii)As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this amended letter agreement which should not have been so paid or
distributed (each, an “Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for your benefit pursuant to
this amended letter agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder.  In the event that the Accountant, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or you
which the Accountant believes has a high probability of success, determines that

 

6

--------------------------------------------------------------------------------

 

an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be repaid by you to the Company together
with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, however, that no such repayment shall be
required if and to the extent such deemed repayment would not either reduce the
amount on which you are subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes.  In the event that the Accountant, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for your benefit together with interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code.

(iv)In the event of any dispute with the Internal Revenue Service (or other
taxing authority) with respect to the application of this Section 6(b), you
shall control the issues involved in such dispute and make all final
determinations with regard to such issues. Notwithstanding anything herein to
the contrary, the Company shall promptly pay, upon demand by you, all legal
fees, court costs, fees of experts and other costs and expenses which you incur
no later than ten years following your death in any actual, threatened or
contemplated contest of your interpretation of, or determination under, the
provisions of this Section 6(b).  

7.Confidential Information.

(a)You will not disclose or use at any time any Confidential Information (as
defined below in Section 7(c)), whether or not such information is developed by
you, except to the extent that such disclosure or use is required in the
performance or exercise by you in good faith of (i) duties assigned to you under
this amended letter agreement or otherwise by the CEO or Board, (ii) rights as
an employee, officer, director or shareholder of the Company or any of the
Company Affiliates or (iii) rights under any agreement with the Company or any
of the Company Affiliates.

(b)You will deliver to the Company at the termination of the Employment Period,
or at any time the Company may request, all memoranda, notes, plans, designs,
records, reports, computer files and software and other documents and data (and
copies thereof) that are Confidential Information or Work Product (as defined
below) or information relating to the business of the Company or the Company
Affiliates which you may then possess or have under your control.

(c)As used in this amended letter agreement, the term “Confidential Information”
means information that is not generally known or available to the public and
that is used, developed or obtained by the Company or any of the Company
Affiliates in connection with its or their businesses, including without
limitation (i) information, observations and data concerning its and their
business and affairs, (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, designs, photographs,
artwork and reports, (vii) computer software, including operating systems,
applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or

 

7

--------------------------------------------------------------------------------

 

unpatentable and whether or not reduced to practice, (xii) other copyrightable
works, (xiii) all production methods, processes, technology and trade secrets,
(xiv) product and product candidate formulae and any trade secrets with respect
to such products and product candidates and (xv) all similar and related
information in whatever form.

(d)Notwithstanding the provisions of this amended letter agreement to the
contrary, you will have no liability to the Company for disclosure of
Confidential Information if the Confidential Information:

(i)is in the public domain or becomes publicly known in the industry in which
the Company or any of the Company Affiliates operates or is disclosed by the
Company or any of the Company Affiliates other than as the result of a breach of
this amended letter agreement or any other agreement by you; or

(ii)is required to be disclosed by law, court order, or similar compulsion or in
connection with any legal proceeding; provided, however, that such disclosure
will be limited to the extent so required and, subject to the requirements of
law, you will give the Company notice of your intent to so disclose such
Confidential Information and will cooperate with the Company in seeking
confidentiality protections.

(e)Notwithstanding the foregoing, nothing in or about this amended letter
agreement prohibits you from (i) filing and, as provided for under Section 21F
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
maintaining the confidentiality of a claim with the Securities and Exchange
Commission (the “SEC”); (ii) providing Confidential Information to the SEC, or
providing the SEC with information that would otherwise violate this Section 7,
to the extent permitted by Section 21F of the Exchange Act; (iii) cooperating,
participating or assisting in an SEC investigation or proceeding concerning the
Company without notifying the Company; or (iv) receiving a monetary award as set
forth in Section 21F of the Exchange Act.  Furthermore, you are advised that you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of any Confidential Information that constitutes a
trade secret to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b))
applies that is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, in each case, solely
for the purpose of reporting or investigating a suspected violation of law or
(B) in a complaint or other document filed in a lawsuit or proceeding, if such
filings are made under seal.

8.Inventions and Patents.  You agree that all inventions, innovations,
improvements, technical information, trade secrets, systems, software
developments, ideas, results, methods, designs, artwork, analyses, drawings,
reports, copyrights, service marks, trademarks, trade names, logos and all
similar or related information (whether patentable or unpatentable) which relate
to the Company’s or any of the Company Affiliates’ businesses, research and
development or existing products (or products under development) or services and
which are conceived, developed or made by you (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
during your continued employment with the Company, together with all
intellectual property rights therein, including without limitation any patent
applications, letters patent, trademark, trade name and service mark
applications or registrations,

 

8

--------------------------------------------------------------------------------

 

copyrights and reissues thereof that may be granted for or upon any of the
foregoing (collectively referred to herein as “Work Product”), is the exclusive
property of the Company and/or the Company Affiliates.  For the avoidance of
doubt and without limiting the foregoing, (x) the Company or any of the Company
Affiliates shall be the sole owner of all right, title and interest in such Work
Product, including without limitation all intellectual property rights relating
to such Work Product, without you retaining any license or other residual right
whatsoever, and (y) any rights to any new or an existing Work Product are
automatically conveyed, assigned and transferred to the Company pursuant to this
amended letter agreement.  You hereby waive and renounce to all moral rights
related, directly or indirectly, to any such existing or new Work Product.  You
will take reasonable steps to promptly disclose such Work Product to the CEO and
Board and perform all actions reasonably requested by the CEO and Board (whether
during or after the Employment Period) to establish and confirm such ownership
(including without limitation the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company and the Company Affiliates in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product.

9.Non-Competition; Non-Solicitation; Non-Disparagement.

(a)You acknowledge that, in the course of your employment with the Company, you
have and will continue to become familiar with the Company’s and the Company
Affiliates’ trade secrets and with other Confidential Information concerning the
Company and the Company Affiliates and that your services will be of special,
unique and extraordinary value to the Company and the Company
Affiliates.  Therefore, you agree that, during the Restriction Period (as
defined in Section 9(b) below), and for a period of eighteen (18) months
following such Restriction Period, you will not (x) anywhere the Company or any
of the Company Affiliates conducts business or (y) anywhere the Company or any
of the Company Affiliates has spent time and resources in connection with
expanding its business, directly or indirectly, either on your own behalf or on
behalf of any other person, firm or entity:

(i)own, manage, operate, consult with, provide financing to, or join, control or
participate in the ownership, management, operation or control of, any business
wherever located (whether in corporate, proprietorship or partnership form or
otherwise), if such business is engaged in the business of manufacturing,
marketing, sale, research or development of pharmaceuticals for cancer utilizing
a methodology or mechanism that is similar to methodologies or mechanisms used
by the Company (collectively, “Specified Therapies”); provided, however, that
this Section 9(a)(i) shall not prohibit you from working, after the Restriction
Period for an entity that engages in the manufacture, sale, marketing or
distribution of pharmaceutical products so long as neither you nor such employer
is involved in the manufacturing, marketing, sale or research or development of
therapeutics or pharmaceuticals for any of the Specified Therapies; or

(ii)except as permitted by Section 7(e), say anything which is harmful to the
reputation of the Company or any of the Company Affiliates or which could be
reasonably expected to lead any person to cease to deal with the Company or

 

9

--------------------------------------------------------------------------------

 

any of the Company Affiliates on substantially equivalent terms to those
previously offered or at all.

(b)For purposes of this amended letter agreement, “Restriction Period” means (i)
the Employment Period and any other period during which you are employed by the
Company or any of its Affiliates, whether pursuant to this Agreement or
otherwise, and (ii) a period of six months following your separation from
employment, regardless of the reason for your separation and whether caused by
you or the Companye.

(c)Nothing in Section 9(a) will prohibit you from being a passive owner of not
more than 2% of the outstanding stock of a publicly-traded corporation, so long
as you have no active participation in the business of such corporation.

(d)During the Restriction Period and for a period of eighteen (18) months
following the Restriction Period, you also will not:

(i)induce or attempt to induce any customer, supplier or other business relation
of the Company or any of the Company Affiliates to cease doing business with the
Company or any of the Company Affiliates, or in any way interfere with the
relationship between any such customer, supplier or business relation, on the
one hand, and the Company or any of the Company Affiliates, on the other hand;

(ii)engage, employ, solicit or contact with a view to the engagement or
employment of, any employee, officer or manager of, or full-time consultant to,
the Company or any of the Company Affiliates or any person who has been an
employee, officer or manager of, or consultant to, the Company or any of the
Company Affiliates, if he or she has been in such a role at any time within the
immediately prior three months; or

(iii)assist any individual or entity to engage in the conduct referenced in
clauses (i) and (ii) immediately above.

(e)The Company, on behalf of itself and all of the Company Affiliates, agrees
that during the Restriction Period they and their executive officers (or other
persons acting on their behalf) will not say anything which is harmful to your
reputation or which could be reasonably expected to lead any person to cease to
deal with you or engage you in any consulting or employment position.

10.Enforcement.

(a)Because the employment relationship between you and the Company is unique and
because you have access to Confidential Information and Work Product, you agree
that money damages would be an inadequate remedy for any breach of Section 7, 8
or 9.  Therefore, in the event of a breach or threatened breach of Section 7, 8
or 9, the Company may, in addition to its other rights and remedies, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, such
provisions (without posting a bond or other security).

 

10

--------------------------------------------------------------------------------

 

(b)Sections 5, 6, 7, 8 and 9 will expressly survive termination of this amended
letter agreement.  The existence of any claim or cause of action by you against
the Company and/or any of the Company Affiliates shall not constitute a defense
to the enforcement by the Company of the covenants contained in Section 6(b), 7,
8 or 9, but such claim or cause of action shall be litigated separately.

11.Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim or other
communication hereunder will be deemed duly given (a) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or (b)
upon the first Business Day after the date sent, if sent priority next Business
Day delivery to the intended recipient by a reputable express courier service
(charges prepaid) and addressed to the intended recipient as set forth below:

If to the Company, to:

Steve Hoffman, Chief Executive Officer

Tyme Technologies, Inc.

17 State Street - 7th Floor

New York, New York 10004

and with a copy (which shall not constitute notice) to:

Attn: Jim Biehl, Esq.

Drinker Biddle & Reath, LLP

105 College Road East, P.O. Box 627

Princeton, NJ 08542-0627

If to you, to the address appearing in the Company’s records.

Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient.  Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 11.

12.Representations and Warranties. You hereby represent and warrant to the
Company that (a) the execution, delivery and performance of this amended letter
agreement by you does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which you are a party or
any judgment, order or decree to which you are subject, (b) you are not a party
to or bound by any employment agreement, consulting agreement, non-compete
agreement, confidentiality agreement or similar agreement with any other person
or entity that is inconsistent with the provisions of this amended letter
agreement, (c) upon the execution and delivery of this amended letter agreement
by the Company and you, this amended letter agreement will be a valid and
binding obligation of you and (d) you are able to perform the services described
in this amended letter agreement.  The Company hereby represents and warrants to
you that (i) the execution, delivery and performance of this amended

 

11

--------------------------------------------------------------------------------

 

letter agreement does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which it is a party or
any judgment, order or decree to which it is subject and (ii) upon the execution
and delivery of this amended letter agreement by the Company and you, such
agreements will be valid and binding obligations of the Company.

13.Lock-Up Agreement.  In connection with a registration with the United States
Securities and Exchange Commission under the Securities Act of the public sale
of shares of Common Stock, you shall not to sell, make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time prior to the effective date of such registration and
continuing through and following the effective date of such registration (not to
exceed 180 days) as the Company or the underwriters, as the case may be, shall
specify.  You agree that the Company may instruct its transfer agent to place
stop-transfer notations in its records to enforce the provisions of this
Section.  You shall execute a form of agreement reflecting the foregoing
restrictions as requested by the underwriters managing such offering.

14.General Provisions.

(a)Severability.  It is the desire and intent of the parties hereto that the
provisions of this amended letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
amended letter agreement will be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, will be ineffective, without invalidating
the remaining provisions of this amended letter agreement or affecting the
validity or enforceability of this amended letter agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it will, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this amended letter agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

(b)Complete Agreement.  This amended letter agreement and any schedules or
exhibits expressly constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes and pre-empts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including your March 15, 2017 letter agreement with the Company. Notwithstanding
the foregoing statement, as set forth in paragraph 3(f), you shall continue to
hold the Option (as defined in your March 15, 2017 letter agreement with the
Company), pursuant to the terms of that March 15, 2017 letter agreement, and the
2015 Plan and Option Agreement (each as defined in the March 15, 2017 letter
agreement), as may be amended.

(c)Successors and Assigns.  Except as otherwise provided herein, this amended
letter agreement will be binding upon and inure to the benefit of you and the
Company and our respective successors, permitted assigns, personal
representatives, heirs and estates, as

 

12

--------------------------------------------------------------------------------

 

the case may be; provided, however, that your rights and obligations under this
amended letter agreement will not be assigned without the prior written consent
of the Company.

(d)Governing Law.  This amended letter agreement will be governed by and
construed in accordance with the domestic laws of New York, without giving
effect to the choice of law provisions thereof.  The parties agree that the
exclusive venue for all disputes under this amended letter agreement shall be
the federal and state courts sitting in New York, New York.

(e)Amendment and Waiver.  The provisions of this amended letter agreement may be
amended and waived only with the prior written consent of the Company (with the
approval of the Board) and you, and no course of conduct or failure or delay in
enforcing the provisions of this amended letter agreement will affect the
validity, binding effect or enforceability of this amended letter agreement or
any provision hereof.

(f)Headings.  The section headings contained in this amended letter agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this amended letter agreement.

(g)Counterparts.  This amended letter agreement may be executed in counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.  The signatures of any of the persons
executing this amended letter agreement may be transmitted via facsimile or
other electronic means and shall be sufficient evidence of the execution of this
amended letter agreement.

(h)409A Provision.  (i)  For purposes of this amended letter agreement the term
“termination of employment” and similar terms relating to your termination of
employment mean a “separation from service” as that term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations issued thereunder (“Section 409A”).  The Company and you intend that
this amended letter agreement comply in form and operation with the requirements
of Section 409A, and all provisions of this amended letter agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  To the extent permitted by
applicable Department of Treasury/Internal Revenue Service guidance, or law or
regulation, the Company and you will take reasonable actions to reform this
amended letter agreement or any actions taken pursuant to their operation of
this amended letter agreement in order to comply with Section 409A.

(ii)For purposes of Section 409A, each of the payments that may be made
hereunder is designated as a separate payment.  To the extent that the Company
determines that any payment or benefit pursuant to this amended letter agreement
constitutes deferred compensation (within the meaning of Section 409A), such
payment or benefit shall be made at such times and in such forms as the Company
determines are required to comply with Section 409A (including, without
limitation, in the case of a “specified employee” within the meaning of Section
409A, the six-month delay for amounts payable upon a separation from service)
and the Treasury Regulations and any applicable guidance thereunder.  

 

13

--------------------------------------------------------------------------------

 

(iii)Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this amended letter agreement, the benefits and
reimbursements provided to you under this amended letter agreement and any
Company plan or policy during any calendar year shall not affect the benefits
and reimbursements to be provided to you under the relevant section of this
amended letter agreement or any Company plan or policy in any other calendar
year, and the right to such benefits and reimbursements cannot be liquidated or
exchanged for any other benefit and shall be provided in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case
of reimbursement payments, reimbursement payments shall be made to you as soon
as practicable following the date that the applicable expense is incurred and
proper documentation is provided to the Company, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred.  

(i)“Business Day” Defined.  For purposes of this amended letter agreement, the
capitalized term “Business Day” shall mean any calendar day other than a
Saturday, Sunday or other day on which banks in New York, New York are
authorized or required to be closed.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

 

14

--------------------------------------------------------------------------------

 

If this amended letter agreement correctly expresses our mutual understanding,
please sign and date a copy of this amended letter agreement and return it to
the Company.

 

Very truly yours,

 

 

 

Tyme Technologies, Inc.

 

 

 

By:

/s/ Steve Hoffman

 

Name:

Steve Hoffman

 

Title:

Chief Executive Officer

 

The terms of this amended letter agreement are accepted
and agreed to as of the date set forth below by:

 

/s/ Jonathan Eckard

Jonathan Eckard

 

 

Date 7/30/18

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Release

RELEASE

This Release (“Release”) is delivered by Jonathan Eckard on this __ day of
_________, 20__.

DEFINITIONS

A.As used herein, unless otherwise specified, the term “Employer” shall mean
Tyme Technologies, Inc., and all of its affiliates, successors, predecessors,
assigns, parents, subsidiaries, divisions (whether incorporated or
unincorporated), and all of its and their past and present owners, directors,
officers, trustees, shareholders, managers, employees and agents (in their
individual and representative capacities).

B.As used herein, unless otherwise specified, the term “Employee” shall mean
Jonathan Eckard and all of his heirs, family members, executors, accountants,
administrators, attorneys, agents, assigns, successors and representatives.

RECITALS

WHEREAS, Employee’s employment ended on

, 20__; and

WHEREAS, it is a condition to Employee’s receipt of certain post-employment
benefits (“Conditional Benefits”) under Sections 5(a)(iii), (iv) and (v) of the
amended letter agreement, dated July 26, 2018 (the “Employment Agreement”),
between Employee and Employer that Employee execute this Release.

NOW THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:

1.Consideration.  Employee acknowledges that the Conditional Benefits are in
excess of any earned wages or benefits due and owing to Employee, and would not
be paid or provided unless Employee executed this Release.  Employee
acknowledges and agrees that the Conditional Benefits are adequate and
independent consideration for Employee executing this Release and releasing any
and all claims against Employer.

2.Release of All Claims.  In consideration of the above, and the other promises
set forth in this Release, Employee fully and forever waives, releases, acquits
and discharges Employer from and for all manner of claims, actions, suits,
charges, grievances and/or causes of action, in law or in equity, existing by
reason of and/or based upon any fact or set of facts, known or unknown, existing
from the beginning of time through the effective date of this Release relating
to and/or arising out of the Employment Agreement, Employee’s employment with
Employer and/or the cessation of Employee’s employment with Employer
(collectively, the “Released Claims”), including, but not limited to, all
claims, actions, suits, charges, grievances

 

A-1

 

--------------------------------------------------------------------------------

 

and/or causes of action for wages, compensation, liquidated damages,
commissions, bonuses, benefits, sums of money, damages of every type, costs,
attorney fees, judgments, executions, wrongful discharge, breach of contract,
breach of implied contract, breach of the covenant of good faith and fair
dealing, tortious interference with contract or business relationships, assault,
battery, invasion of privacy, misappropriation of trade secrets, promissory
estoppel, unjust enrichment, loss of consortium, violation of the penal
statutes, negligent or intentional infliction of emotional distress, negligence,
defamation, retaliation and/or discrimination and/or harassment on account of
age, sex, sexual orientation, creed, religion, race, color, national origin,
sensory disability, mental disability, physical disability, veteran or military
status, marital status, or any other classification recognized under all
applicable discrimination laws, or any other claim or cause of action, which has
or could have been alleged under the common law, civil rights statutes, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Family and Medical Leave Act (“FMLA”), the Employee
Retirement Income Security Act (“ERISA”), the Rehabilitation Act of 1973, the
Older Workers Benefits Protection Act (“OWBPA”), the Americans with Disabilities
Act (“ADA”), The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Workers Adjustment Retraining Notification Act (“WARN”), the Equal Pay Act
(“EPA”), the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), the National Labor Relations Act (“NLRA”), the New York State Human
Rights Law, the New York City Human Rights Law, the New York Labor Law, and any
and all other federal, state, local statutes, ordinances, and laws, and every
type of relief (legal, equitable and otherwise), available to
Employee.  Employee covenants and agrees that he will not pursue or allege any
claim, matter or cause of action in violation of, and/or released under, this
Release.  Nothing in this Release shall be construed as releasing Employer from,
and the Released Claims shall not include: (a) any obligation to pay those
amounts due to Employee under Section 5(a) of the Employment Agreement, subject
to the terms and conditions thereof; (b) Employee’s rights to enforce the terms
of the Employment Agreement that survive the termination of the Employment
Period (as defined in the Employment Agreement); (c) Employee’s rights described
in Section 5(d) of the Employment Agreement; (d) Employee’s non-forfeitable
rights to accrued benefits (within the meaning of Sections 203 and 204 of
ERISA), (e) Employee’s right to indemnification or exculpation under the
Employment Agreement, Employer’s policies or law with respect to Employee’s
service as a director or officer of Employer; (f) any claims for wages that are
due and owing to Employee; (g) any claims that by law cannot be waived by
private agreement without judicial or governmental supervision; or (h)
Employee’s right to file a charge with or participate in any investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from Employer to the extent
permitted by law.  

3.Covenant Not to Sue.  Employee represents that he has not filed any action,
charge, suit, or claim against Employer with any federal, state or local agency
or court relating to any Released Claim.  Employee further agrees that should
any claims, charges, complaints, suits or other actions be filed hereafter on
his behalf by any federal, state or local agency or by any other person or
entity with respect to a Released Claim, he will immediately withdraw with
prejudice, or cause to be withdrawn with prejudice, and/or dismiss with
prejudice, or cause to be dismissed with prejudice, any such claims, charges,
complaints, suits or other actions filed against Employer.  Employee further
agrees that, to the fullest extent permitted by law,

 

A-2

 

--------------------------------------------------------------------------------

 

Employee shall receive no relief of any type (monetary, equitable, or otherwise)
with respect to, relating to and/or on account of any such claims, matters or
actions.  Employee agrees to opt-out of any class action or collective action
filed against Employer to the extent related to a Released Claim.  

4.Confidentiality.  To the fullest extent permitted by law, Employee agrees to
keep confidential all facts, opinions, and information which relate in any way
to Employee’s employment and/or cessation of employment with Employer, as well
as the terms of this Release; provided however, Employee may discuss the terms
of this Release with his spouse, legal representative, and/or tax preparer, each
of whom must also agree to maintain confidentiality and comply with this Section
4.  Notwithstanding anything herein to the contrary, Section 7(e) of the
Employment Agreement will apply to this Release.  

5.Return of Employer’s Property.  Employee represents that he has returned to
Employer any and all property, records, papers, documents and writings, in
whatever form, of Employer in Employee’s possession and/or control, and that he
has not retained any copies thereof, in whatever form.

6.Cooperation.

(a)To the fullest extent permitted by law, Employee will not cooperate with, or
assist in, any claim, charge, lawsuit, or arbitration against Employer with
respect to a Released Claim, unless required to do so by a lawfully issued
subpoena, by court order or as expressly provided by regulation or statute. In
the event Employee is served with a subpoena or is required by court order or
otherwise to testify in any type of proceeding involving Employer and related to
a Released Claim, Employee shall immediately advise Employer in writing of same.

(b)Employee agrees to cooperate with Employer in any internal investigation,
administrative, regulatory, or judicial proceeding or any dispute with a third
party.  Employee’s cooperation may include being available to Employer upon
reasonable notice for interviews and factual investigations, appearing at
Employer’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Employer pertinent information, and turning
over to Employer all relevant documents which are or may come into Employee’s
possession.  Employee understands that in the event Employer asks for Employee’s
cooperation in accordance with this provision, Employer will reimburse him for
reasonable travel expenses (including lodging and meals) upon submission of
receipts acceptable to Employer.

7.ADEA Notice and Acknowledgement.  Employee acknowledges that he has carefully
read this Release and fully understands its contents.  Prior to signing this
Release, Employee has been advised in writing hereby and has had an opportunity
to consult with his attorney of choice concerning the terms and conditions of
this Release with regard to any claim or right Employee may have under the ADEA
or otherwise.  Employee has been offered at least [21][45] days to review and
consider this Release.  Employee may voluntarily and knowingly waive this
[21/45]-day period, or any part thereof, if he signs this Release prior to the
expiration of [21/45] days.  After signing this Release, Employee shall have
seven days from the signing date to revoke this Release.  This Release shall not
be effective (including for purposes under the Employment Agreement) until after
the seven-day revocation period has expired.  Any

 

A-3

 

--------------------------------------------------------------------------------

 

revocation must be made in writing and delivered to the Chief Executive Officer
of Employer.  Until all applicable periods set forth in this Section 7 have
expired, Employer shall not be required to make any payment to Employee which
payment is, under Section 5(a)(iii) or (iv) of the Employment Agreement,
contingent upon the signing and delivery to the Company of this Release.  By
signing this Release, Employee agrees and understands that he is waiving and
releasing any and all rights he may have to pursue claims against Employer, from
the beginning of time up to the effective date of this Release, including,
without limitation, all ADEA claims.

8.Governing Law.  New York law shall govern this Release, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.  

9.Successors and Assigns.  This Release shall inure to the benefit of the
successors and assigns of Employer.

10.Severability.  If any portion of this Release is ruled unenforceable, all
remaining portions of this Release shall remain valid.

11.No Reliance; No Waiver.  Employee represents that he is not relying on any
representation, statement, or promise of Employer or any other party in giving
this Release.  This Release may not be amended, modified, waived, or terminated
except in a writing signed by Employee and an authorized representative of
Employer.

12.Headings.  The paragraph and section headings in this Release are inserted
merely for the convenience of reference only and shall not be used to construe,
affect or modify the terms of any paragraph or provision of this Release.

EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO, AND GIVES THIS RELEASE.  EMPLOYEE UNDERSTANDS AND AGREES WITH ALL OF THE
PROVISIONS AND THE TERMS STATED IN THIS RELEASE AND HAS BEEN AFFORDED SUFFICIENT
AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.  EMPLOYER
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO
EXECUTING THIS RELEASE WHICH CONTAINS A RELEASE AND WAIVER.

 

Dated:

 

 

 

 

Jonathan Eckard



93572645.2

 

 

 

 



 

A-4

 